United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3802
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Martin Arreola Zavala

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                         Submitted: November 12, 2018
                            Filed: January 15, 2018
                                 [Unpublished]
                                ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Martin Arreola Zavala pleaded guilty to conspiracy to distribute
methamphetamine and received a 324-month prison sentence, which was at the
bottom of his advisory Sentencing Guidelines range. He challenges two parts of
his Guidelines calculation: the findings on the type and quantity of drugs he sold
and the denial of a two-level reduction in his offense level for acceptance of
responsibility. Because we conclude that the district court1 did not clearly err in
either set of findings, we affirm.

       Under the Guidelines, the sentencing range for drug crimes depends in part
on the quantity of drugs sold. See U.S.S.G. § 2D1.1(a)(5), (c). For crimes
involving methamphetamine, the Guidelines also recommend a harsher punishment
if the substance sold was “ice,” an especially pure form of the drug. See id.
§ 2D1.1(c) & n.(C).

       The drug type and quantity were disputed issues at Arreola Zavala’s
sentencing. The presentence investigation report stated that Arreola Zavala sold
8,748 grams of ice to five people, resulting in a base offense level of 38. See id.
§ 2D1.1(c)(1). Arreola Zavala disagreed with the calculation and denied selling
any drugs to three of the five buyers. Under his view, his base offense level should
have been 34, which would have resulted in a lower overall sentencing range. See
id. § 2D1.1(c)(3).

      Following an evidentiary hearing, the district court found that the sales in
question involved nothing but ice, that the quantity sold was close to the report’s
estimate, and that his base offense level was 38. The court further found that
Arreola Zavala’s challenge to the drug quantity had been “frivolous[],” so it
declined to adopt an acceptance-of-responsibility reduction. See id. § 3E1.1(a).

       We review a district court’s drug-type and drug-quantity findings for clear
error, “applying [a] preponderance-of-the-evidence standard.” United States v.
Walker, 688 F.3d 416, 420 (8th Cir. 2012) (citation omitted). At the evidentiary
hearing, the three people to whom Arreola Zavala denied selling drugs testified
about the amount of ice that he had sold to them. The court relied on their
testimony to overrule Arreola Zavala’s objections to the presentence investigation
report. As we have held, firsthand testimony of this kind can serve as the basis for
      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                        -2-
drug-type and drug-quantity findings at sentencing, so neither finding here was
clearly erroneous. See id. at 423–25 (upholding a drug-type finding that was based
in large part on the testimony of several buyers); United States v. Plancarte-
Vazquez, 450 F.3d 848, 852–53 (8th Cir. 2006) (affirming a drug-quantity finding
that was supported only by the testimony of a co-conspirator).

       Nor did the district court clearly err when it found that Arreola Zavala had
failed to accept “responsibility by frivolously contesting relevant conduct,
specifically as it relates to drug quantity.” See U.S.S.G. § 3E1.1 cmt. n.1(A)
(2016) (“[A] defendant who falsely denies, or frivolously contests, relevant
conduct that the court determines to be true has acted in a manner inconsistent with
acceptance of responsibility . . . .”); see also United States v. Jones, 539 F.3d 895,
897 (8th Cir. 2008) (reviewing an acceptance-of-responsibility finding for clear
error). At sentencing, Arreola Zavala did not just quibble with the amounts of ice
he had sold to the three buyers. Rather, in his objections to the presentence
investigation report, he denied selling anything to them at all.

      This position directly contradicted his testimony at an earlier change-of-plea
hearing, at which he admitted selling drugs to two of the three buyers. The court
was entitled to view Arreola Zavala’s attempts to recant, in the face of testimony
from the buyers confirming the sales, as demonstrating that he had not truly
accepted responsibility for his crimes. Cf. United States v. Annis, 446 F.3d 852,
857–58 (8th Cir. 2006) (upholding the district court’s decision to deny an
acceptance-of-responsibility reduction to a defendant who pleaded guilty but then
tried to exclude his own earlier statement about the quantity of drugs
manufactured).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -3-